Name: Commission Regulation (EEC) No 2650/83 of 22 September 1983 on the supply of common wheat to the people's Republic of Mozambique as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 262/8 Official Journal of the European Communities 23 . 9 . 83 COMMISSION REGULATION (EEC) No 2650/83 of 22 September 1983 on the supply of common wheat to the People's Republic of Mozambique as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), as amended by Regulation (EEC) No 3331 /82 (4), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (*), as last amended by Regulation (EEC) No 2543/73 (*), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas on 29 July 1983 the Commission of the European Communities expressed its intention to grant, under a Community measure, 42 300 tonnes of cereals to the People's Republic of Mozambique under its food-aid programme for 1983 ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice Q, as last amended by Regulation (EEC) No 3323/81 (8) ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annex to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The German intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regu ­ lation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 September 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 164, 14 . 6 . 1982, p. 1 . (}) OJ No L 281 , 1 . 11 . 1975, p. 89 . (4) OJ No L 352, 14 . 12 . 1982, p. 1 . (*) OJ No 106, 30. 10 . 1962, p. 2553/62. (&lt;) OJ No L 263, 19 . 9 . 1973, p. 1 . 0 OJ No L 192, 26. 7 . 1980, p . 11 . (8) OJ No L 334, 21 . 11 . 1981 , p . 27 . 23 . 9 . 83 Official Journal of the European Communities No L 262/9 ANNEX I 1 . Programme : 1983 2. Recipient : Mozambique 3 . Place or country of destination : Mozambique 4. Product to be mobilized : common wheat 5 . Total quantity : 42 300 tonnes 6 . Number of lots : three Lot 1 : 26 300 tonnes (Maputo) Lot 2 : 12 000 tonnes (Beira) Lot 3 : 4 000 tonnes (Nacala) 7. Intervention agency responsible for conducting the procedure : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/ Main (telex 411 475) 8 . Method of mobilizing the product : intervention 9. Characteristics of the goods : the common wheat must be of fair and sound merchantable quality and correspond at least to the bread-making quality required for intervention (humidity : maximum 14,5 %) 10 . Packaging : in bulk 1 1 . Port of shipment : a Community port 1 2. Delivery stage : cif 13 . Ports of landing : Maputo/Beira/Nacala 14 . Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 4 October 1983 16 . Shipment period : 15 October to 15 November 1983 Lot 1 : 26 300 tonnes  Maputo Lot 2 : 12 000 tonnes  Beira Lot 3 : 4 000 tonnes  Nacala 17 . Security : 6 ECU per tonne No L 262/ 10 Official Journal of the European Communities 23 . 9 . 83 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 1 26 300 : 5 614 Lagerhaus Stroeh und Co. Eversween D-2102 Hamburg 93 Nr. 110 401 Hamburg 5011 Lagerhaus Stroeh und Co. Eversween D-2102 Hamburg 93 Nr. 110 401 Hamburg 774 Betriebs- und Lagerhaus Gesellschaft mbh Hohenlockstedt Kieler StraÃ e 36 D-2214 Hohenlockstedt Nr. 021 801 Hohenlockstedt 1 648 Betriebs- und Lagerhaus Gesellschaft mbh Hohenlockstedt Kieler StraÃ e 36 D-2214 Hohenlockstedt Nr. 021 801 Hohenlockstedt 5 501 Betriebs- und Lagerhaus Gesellschaft mbh Hohenlockstedt Kieler StraÃ e 36 D-2214 Hohenlockstedt Nr. 021 801 Hohenlockstedt 666 Lagerhaus Matzen OHG KoenigstraÃ e 60a D-2222 Marne Nr. 173 709 Marne 2 241 Speditions- und Handelsgesellschaft mbh Kock KG Postfach 1108 D-2223 Meldorf Nr. 295 103 Meldorf 4 845 Lagerhaus Westerweyne Kurt Masuhr IndustriestraÃ e 3 D-3110 Uelzen  2 Nr. 174 201 Uelzen 2 2 12 000 : 4 803 J. MÃ ¼ller Postfach 62 D-2880 Brake Nr. 217 901 Brake 3 450 Rhenus-Wtag Postfach 108 D-3200 Hildesheim Nr. 258 108 Emmerke 1 605 R. L. Rieke und Co. WallstraÃ e 24 D-3450 Holzminden Nr. 260 308 Holzminden 2 142 R. L. Rieke und Co. WallstraÃ e 24 D-3450 Holzminden Nr. 260 308 Holzminden 3 4000 Emder Lagerhaus Gesellschaft mbh NesserlanderstraÃ e 150 D-2970 Emden i Nr. 067 605 Emden